PRESENT: Lemons, C.J., Goodwyn, Mims, McClanahan, Powell, and Kelsey, JJ., and Lacy,
S.J.

NANCY HAYNES
                                                                      OPINION BY
v. Record No. 150666                                         JUSTICE S. BERNARD GOODWYN
                                                                      April 21, 2016
SEAN ARTHUR HAGGERTY,
F/K/A SUSAN A. HAGGERTY


                FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                                Joseph J. Ellis, Judge

       In this appeal, we consider whether the circuit court erred in granting a plea in bar of the

statute of limitations in a civil action concerning alleged sexual abuse that occurred between

1971 and 1975.

                                           BACKGROUND

       On April 25, 2014, Nancy Haynes (Haynes) filed suit in the Circuit Court of Spotsylvania

County against Sean Arthur Haggerty (Haggerty), seeking damages for sexual assault and

battery, aggravated sexual assault and battery and intentional infliction of emotional distress.

The complaint alleged that Haggerty, an adult, had a sexual relationship with Haynes from 1971

through 1975, while Haynes was a minor. Haynes reached the age of majority in March 1975.

Haynes claimed that on May 14, 2012, her therapist was the first mental health or medical

professional to diagnose her with Dysthemic Disorder and to inform her that this ailment was a

result of sexual abuse inflicted upon her during her infancy by Haggerty.

       On May 19, 2014, Haggerty filed a plea in bar asserting that the suit was barred by the

applicable statute of limitations. On January 15, 2015, the circuit court issued a letter opinion

sustaining the plea in bar. The circuit court noted that the statute of limitations applicable in

1975 had expired before the passage of Code § 8.01-249(6), which now provides that causes of

action based on childhood sexual abuse accrue when the fact of the injury and its causal
connection to the abuse is first communicated to the person by a licensed physician, psychologist

or clinical psychologist. The circuit court reasoned that the application of Code § 8.01-249(6) in

this case, to revive an expired statute of limitations, deprived Haggerty of due process and a

property right to a statute of limitations defense in violation of Amendment XIV of the

Constitution of the United States (Fourteenth Amendment), because of the length of time that

had passed since the abuse had taken place and Haynes had reached the age of majority. The

court concluded,

        Plaintiff’s extremely protracted failure to act though being fully aware of
        Defendant’s sexual misconduct — even in the absence of a specific causal
        connection to her current psychological diagnosis — so egregiously undermined
        the Defendant’s constitutional rights to due process and deprivation of property as
        to require this Court to sustain Defendant’s Plea in Bar.

(Emphasis in original.)

        Subsequently, having found Code § 8.01-249(6) to be inapplicable in this instance, the

circuit court entered a final order granting Haggerty’s plea in bar of the statute of limitations and

dismissing Haynes’ suit with prejudice. Haynes appeals.

                                             ANALYSIS

        We review the circuit court’s decision on a plea in bar of the statute of limitations de

novo. Van Dam v. Gay, 280 Va. 457, 460, 699 S.E.2d 480, 481 (2010). Code § 8.01-249

presently states, in relevant part,

                The cause of action in the actions herein listed shall be deemed to accrue
        as follows:
                                                ....

                6. In actions for injury to the person, whatever the theory of recovery,
        resulting from sexual abuse occurring during the infancy or incapacity of the
        person, upon the later of the removal of the disability of infancy or incapacity as
        provided in § 8.01-229 or when the fact of the injury and its causal connection to
        the sexual abuse is first communicated to the person by a licensed physician,
        psychologist, or clinical psychologist.

                                                  2
        The circuit court held that the application of this provision in this case would be

unconstitutional because it would violate Haggerty’s due process rights and deprive him of a

vested property right to a statute of limitations defense.

        Haynes argues that the circuit court erred in holding that the retroactive application of

Code § 8.01-249(6) in this case would be unconstitutional. Haggerty responds that the circuit

court was correct. Further, Haggerty asserts that even if application of Code § 8.01-249(6) is not

constitutionally prohibited, this Court should uphold the circuit court’s decision using the right

result for the wrong reason doctrine. Haggerty asserts that, by statute, Code § 8.01-249(6) does

not apply to causes of action that existed before October 1, 1977. Therefore, Haggerty claims

that the circuit court did not err in ruling that the statute of limitations laws that existed in 1975

govern this suit and that, as a result, the suit is time-barred.

        In instances where a trial court’s decision is correct, but its reasoning is incorrect, and the

record supports the correct reason, we uphold the judgment pursuant to the right result for the

wrong reason doctrine. Perry v. Commonwealth, 280 Va. 572, 580, 701 S.E.2d 431, 436 (2010).

This Court may uphold a judgment even when the correct reasoning is not mentioned by a party

in trial argument or by the trial court in its decision, as long as the record contains sufficient

information to support the proper reason. Id. (“[A]n appellate court’s examination is not limited

to the evidence mentioned by a party in trial argument or by the trial court in its ruling. Rather,

an appellate court must consider all the evidence admitted at trial that is contained in the record.”

(citation and internal quotation marks omitted)).

        In order to avoid reaching the question concerning the constitutionality of Code § 8.01-

249(6) unless it is necessary to resolve this appeal, we will first consider Haggerty’s right result

for the wrong reason argument. See Klarfield v. Salsbury, 233 Va. 277, 286, 355 S.E.2d 319,



                                                    3
324 (1987) (“Firmly established in the field of constitutional law is the doctrine that a court will

not rule upon the constitutionality of a statute unless such a determination is absolutely necessary

to the decision of the case on the merits.”); Bissell v. Commonwealth, 199 Va. 397, 400, 100
S.E.2d 1, 3 (1957) (“One of the most firmly established doctrines in the field of constitutional

law is that a court will pass upon the constitutionality of a statute only when it is necessary to the

determination of the merits of the case. This principle is recognized by appellate courts

generally.”); Commonwealth v. Doss, 159 Va. 968, 974, 167 S.E. 371, 374 (1933) (“Courts do

not pass upon the constitutionality of statutes unless they must.”). Assuming without deciding

that the circuit court provided an erroneous rationale for its ruling, we must determine whether,

statutorily, Code § 8.01-249(6) is applicable in this case.

       Code § 8.01-249 is included in Chapter 4 of Title 8.01. Chapter 4 also includes Code

§ 8.01-256. Code § 8.01-256 states, in relevant part,

              If a cause of action, as to which no action, suit, scire facias, or other
       proceeding is pending, exists before October 1, 1977, then this chapter shall not
       apply and the limitation as to such cause of action shall be the same, if any, as
       would apply had this chapter not been enacted.

A cause of action exists when a plaintiff is injured as a result of tortious action, “and the injury

need only be slight; it is immaterial that more substantial damage may occur at a later date.”

McHenry v. Adams, 248 Va. 238, 243, 448 S.E.2d 390, 393 (1994); see also Mahony v. Becker,

246 Va. 209, 213, 435 S.E.2d 139, 141 (1993) (“Any cause of action for intentional infliction of

emotional distress accrues and the time limitation begins to run when the tort is committed.”

(citation and internal quotation marks omitted)).

       The alleged abuse in this case began in 1971 and continued through the end of Haynes’

infancy. While Haynes was not diagnosed with Dysthemic Disorder until 2012, the sexual abuse

she suffered as a child inherently caused her injury when it occurred. See Starnes v. Cayouette,


                                                  4
244 Va. 202, 206-07, 419 S.E.2d 669, 671 (1992) (in cases of childhood sexual abuse, “the infant

plaintiff [suffers] an injury in that she experience[s] positive, physical or mental hurt each time

[the abusing party commits] a wrongful act against her and her right of action accrue[s] on that

date” (citation and internal quotation marks omitted)). Therefore, the causes of action raised in

this suit concerning activities that took place from the alleged inception of the relationship in

1971 up through the date of her birthday in March 1975 accrued when each unlawful contact

occurred, and the limitations period governing these claims was tolled by the predecessor of

Code § 8.01-229 until Haynes reached the age of majority in March 1975. The limitations period

on those claims began to run at that point and expired two years later on her birthday in March

1977. Former Code § 8-24 (Cum. Supp. 1975); former Code §§ 8-24, -30 (1957 Repl. Vol.).

        Thus, Haynes’ causes of action all existed before the effective date of Title 8.01 on

October 1, 1977, and pursuant to Code § 8.01-256, the statutes of limitations for those causes of

action are the same as if Code § 8.01-249 had not been enacted. Therefore, Code § 8.01-249(6)

does not apply to Haynes’ claims, and the circuit court did not err in granting Haggerty’s plea in

bar of the statute of limitations.

                                            CONCLUSION

        For the reasons stated, we affirm the judgment of the circuit court granting the plea in bar

of the statute of limitations.

                                                                                           Affirmed.




                                                  5